

116 HR 8575 IH: To direct the Secretary of Defense to submit to Congress a report on threats to the United States Armed Forces from the Russian Federation.
U.S. House of Representatives
2020-10-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8575IN THE HOUSE OF REPRESENTATIVESOctober 9, 2020Ms. Slotkin introduced the following bill; which was referred to the Committee on Armed Services, and in addition to the Committee on Foreign Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo direct the Secretary of Defense to submit to Congress a report on threats to the United States Armed Forces from the Russian Federation.1.Report on threats to the United States Armed Forces from the Russian Federation(a)ReportNot later than 120 days after the date of the enactment of this Act, the Secretary of Defense, in consultation with the Director of National Intelligence and the Secretary of State, shall submit to the appropriate congressional committees a report on all threats to the United States Armed Forces and personnel of the United States from the Russian Federation and associated agents, entities, and proxies.(b)ElementsThe report under subsection (a) shall include the following:(1)An assessment of all threats to the United States Armed Forces and personnel of the United States from Russia and associated agents, entities, and proxies in all theaters where United States Armed Forces are engaged.(2)A description of all actions taken to ensure force protection of both the United States Armed Forces and diplomats of the United States.(3)A description of non-military actions taken to emphasize to Russia that the United States will not tolerate threats to the armed forces of the United States, the allies of the United States, and the diplomats and operations of the United States. (c)FormThe report required by subsection (b) shall be submitted in unclassified form, but may include a classified annex.(d)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means the following:(1)The Committee on Armed Services, the Committee on Foreign Affairs, and the Permanent Select Committee on Intelligence of the House of Representatives.(2)The Committee on Armed Services, the Committee on Foreign Relations, and the Select Committee on Intelligence of the Senate. 